


Exhibit 10.1
EXCHANGE AGREEMENT
___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Preferred Stock (as defined below)
hereunder, a “Holder”), enters into this Exchange Agreement (this “Agreement”)
with HealthSouth Corporation (the “Company”) on November _____, 2013 whereby, at
the Closing (as defined below), the Holders will exchange the Company’s 6.50%
Series A Convertible Perpetual Preferred Stock, par value $0.10 per share and
liquidation preference $1,000 per share (the “Preferred Stock”), for the
Company’s new [∙]% Convertible Senior Subordinated Notes due 2043 (the “Notes”)
that will be issued pursuant to the provisions of an Indenture to be dated as of
November ____, 2013 (the “Indenture”) between the Company and Wells Fargo Bank,
National Association, as Trustee (the “Trustee”) (such exchange, the
“Exchange”).
On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:
Article I: Exchange of the Preferred Stock for Notes
At the Closing, the Undersigned hereby agrees to cause the Holders to exchange
and deliver to the Company the following Preferred Stock and, in exchange
therefor, the Company hereby agrees to issue to the Holders the aggregate
principal amount of Notes described below:
Total Shares of Preferred Stock to be Exchanged:
 
 
(the “Exchanged Preferred”).

Principal amount of Notes to be issued in the Exchange:
$
 
(the “Holders’ Notes”).

The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement. At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Exchanged Preferred (and no
other consideration) free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any stock
endorsements or documents of conveyance or transfer that the Company may deem
necessary or desirable to transfer to and confirm in the Company all right,
title and interest in and to the Exchanged Preferred free and clear of any
Liens, and (b) the Company shall deliver to each Holder the principal amount of
Holders’ Notes specified on Exhibit A hereto (or, if there are no Accounts, the
Company shall deliver to the Undersigned, as the sole Holder, the principal
amount of Holders’ Notes specified above); provided, however, that the parties
acknowledge that the delivery of the Holders’ Notes to the Holder may be delayed
due to procedures and mechanics within the system of the Depository Trust
Company or the New York Stock Exchange (including the procedures and mechanics
regarding the listing of the Conversion Shares (as defined below) on such
exchange), or other events beyond the Company’s control and that such delay will
not be a default under this Agreement so long as (i) the Company is using its
reasonable best efforts to effect the issuance of one or more global notes
representing the Notes, (ii) such delay is no longer than five business days,
and (iii) interest shall accrue on such Notes from the Closing Date. The
Undersigned acknowledges and agrees that Holders’ Notes will only be issued in
denominations of $1,000 and multiples of $1,000 in excess thereof, and that
fractional interests of $500 of principal amount or more will be rounded up and
fractional interests of less than $500 of principal amount will be rounded down.
In the case of multiple Accounts, fractional interests will be aggregated and
only the fractional interest in such aggregation will be rounded in accordance
with the immediately preceding sentence. Simultaneously with or after the
Closing, the Company may issue Notes to one or more other holders of outstanding
Preferred Stock or to other investors, subject to the terms of the Indenture.




--------------------------------------------------------------------------------




Article II: Covenants, Representations and Warranties of the Holders
Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.
Section 2.1    Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the number of shares of such
Account’s Exchanged Preferred, and (iii) the principal amount of Holders’ Notes
to be issued to such Account in respect of its Exchanged Preferred.
Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, subject to (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the Holder’s organizational documents, (ii) any
agreement or instrument to which the Undersigned or the Holder is a party or by
which the Undersigned or the Holder or any of their respective assets are bound,
or (iii) any laws, regulations or governmental or judicial decrees, injunctions
or orders applicable to the Undersigned or the Holder.
Section 2.3    Title to the Exchanged Preferred. The Holder is the sole legal
and beneficial owner of the shares of the Exchanged Preferred set forth opposite
its name on Exhibit A hereto (or, if there are no Accounts, the Undersigned is
the sole legal and beneficial owner of all of the shares of the Exchanged
Preferred). The Holder has good, valid and marketable title to its shares of the
Exchanged Preferred, free and clear of any Liens (other than pledges or security
interests that the Holder may have created in favor of a prime broker under and
in accordance with its prime brokerage agreement with such broker). The Holder
has not, in whole or in part, except as described in the preceding sentence,
(a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its shares of the Exchanged Preferred or its rights in its
shares of the Exchanged Preferred, or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to its shares of the Exchanged Preferred. Upon the Holder’s
delivery of its shares of the Exchanged Preferred to the Company pursuant to the
Exchange, such shares of the Exchanged Preferred shall be free and clear of all
Liens created by the Holder.
Section 2.4    Accredited Investor or Qualified Institutional Buyer. The Holder
is either (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated under the Securities Act.
Section 2.5    No Affiliate, Related Party or 5% Stockholder Status. The Holder
is not, and has not been during the consecutive three month period preceding the
date hereof, a director, officer or “affiliate” within the meaning of Rule 144
promulgated under the Securities Act (an “Affiliate”) of the Company. To its
knowledge, the Holder did not acquire any of the Exchanged Preferred, directly
or indirectly, from an Affiliate of the Company. The Holder and its Affiliates
collectively beneficially own and will beneficially own as of the Closing Date
(but without giving effect to the Exchange) (i) less than 5% of the outstanding
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock”) and (ii) less than 5% of the aggregate




--------------------------------------------------------------------------------




number of votes that may be cast by holders of those outstanding securities of
the Company that entitle the holders thereof to vote generally on all matters
submitted to the Company’s stockholders for a vote (the “Voting Power”). The
Holder is not a subsidiary, affiliate or, to its knowledge, otherwise associated
with any director or officer of the Company or beneficial owner of 5% or more of
the outstanding Common Stock or Voting Power (each such director, officer or
beneficial owner, a “Related Party”). To its knowledge, no Related Party
beneficially owns 5% or more of the outstanding voting equity, or votes entitled
to be cast by the outstanding voting equity, of the Holder.
Section 2.6     No Illegal Transactions. Each of the Undersigned and the Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, disclosed to a third party any of the
Anticipated Disclosure (as defined in Section 2.7 below) or engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined below) involving any of the Company’s securities)
since the time that the Undersigned was first contacted by either the Company,
Lazard Frères & Co. LLC or Lazard Capital Markets LLC or any other person
regarding the Exchange, this Agreement or an investment in the Notes or the
Company. Each of the Undersigned and the Holder covenants that neither it nor
any person acting on its behalf or pursuant to any understanding with it will
disclose to a third party any of the Anticipated Disclosure or engage, directly
or indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time all of the Anticipated Disclosure is publicly
disclosed. “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 of Regulation SHO promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers. Solely for purposes of this Section 2.6, subject to
the Undersigned’s and the Holder’s compliance with their respective obligations
under the U.S. federal securities laws and the Undersigned’s and the Holder’s
respective internal policies, (a) ”Undersigned” and “Holder” shall not be deemed
to include any employees, subsidiaries or affiliates of the Undersigned or the
Holder that are effectively walled off by appropriate screening restrictions or
information barriers approved by the Undersigned’s or the Holder’s respective
legal or compliance department (and thus have not been privy to any information
concerning the Exchange), and (b) the foregoing representations and covenants of
this Section 2.6 shall not apply to any transaction by or on behalf of an
Account that was effected without the advice or participation of, or such
Account’s receipt of information regarding the Anticipated Disclosure provided
by, the Undersigned.
Section 2.7    Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the (i) Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, and (ii) a
draft press release or form of Current Report on Form 8-K disclosing all
material terms of the Exchange and certain other matters concerning the Company
(the “Anticipated Disclosure”), the substance of which will be publicly issued
or filed with the SEC in accordance with Section 3.6 below, (b) the Holder has
had a full opportunity to ask questions of the Company concerning the Company,
its business, operations, financial performance, financial condition and
prospects, and the terms and conditions of the Exchange, (c) the Holder has had
the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such Exchange and (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for
(A) the publicly available filings and submissions made by the Company with the
SEC under the Exchange Act, (B) the Anticipated Disclosure and (C) the
representations and warranties made by the Company in this Agreement.
Section 2.8    No Public Market. The Holder understands that no public market
exists for the Notes, and that there is no assurance that a public market will
ever develop for the Notes.




--------------------------------------------------------------------------------




Article III: Covenants, Representations and Warranties of the Company
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.
Section 3.1    Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the corporate power, authority and capacity to execute
and deliver this Agreement and the Indenture, to perform its obligations
hereunder and thereunder, and to consummate the Exchange contemplated hereby.
Section 3.2    Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and will govern the terms of the Notes, and, assuming the Indenture
constitutes a legal, valid and binding obligation of the Trustee, the Indenture
will constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions. The Company’s execution and delivery of this
Agreement, the Indenture and consummation of the Exchange will not violate,
conflict with or result in a breach of or default under (i) the charter or
bylaws of the Company, (ii) any material agreement or instrument to which the
Company is a party or by which the Company or any of its assets are bound, or
(iii) any laws, regulations or governmental or judicial decrees, injunctions or
orders applicable to the Company.
Section 3.3    Validity of the Holders’ Notes. The Holders’ Notes have been duly
authorized by the Company and, when executed and authenticated in accordance
with the provisions of the Indenture and delivered to the Holder pursuant to the
Exchange against delivery of the Exchanged Preferred in accordance with the
terms of this Agreement, the Holders’ Notes will be valid and binding
obligations of the Company, enforceable in accordance with their terms, subject
to the Enforceability Exceptions, and the Holders’ Notes will not be subject to
any preemptive, participation, rights of first refusal or other similar rights.
Assuming the accuracy of each Holder’s representations and warranties hereunder
and that Lazard Frères & Co. LLC and Lazard Capital Markets LLC’s activities in
connection with the Exchange are consistent with the private placement
requirements of Section 4(a)(2) of the Securities Act, (a) the Company’ issuance
of the Holders’ Notes in the Exchange will be exempt from the registration
requirements of the Securities Act pursuant to Section 4(a)(2) of the Securities
Act, (b) will, at the Closing, be free of any restrictions on resale by such
Holder pursuant to Rule 144 promulgated under the Securities Act, and (c) will
be issued in compliance with all applicable state and federal securities laws
concerning the issuance of the Holders’ Notes.
Section 3.4    Validity of Underlying Common Stock. The Holders’ Notes will at
the Closing be convertible into shares of Common Stock (the “Conversion Shares”)
in accordance with the terms of the Indenture. The Conversion Shares have been
duly authorized and reserved by the Company for issuance upon conversion of the
Holders’ Notes and, when issued upon conversion of the Holders’ Notes in
accordance with the terms of the Holders’ Notes and the Indenture, will be
validly issued, fully paid and non-assessable, and the issuance of the
Conversion Shares will not be subject to any preemptive, participation, rights
of first refusal or other similar rights.
Section 3.5    Listing Approval. At the Closing, the Conversion Shares shall be
listed on the New York Stock Exchange.
Section 3.6    Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
Anticipated Disclosure.




--------------------------------------------------------------------------------




Article IV: Miscellaneous
Section 4.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 4.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
Section 4.3    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules that would otherwise refer
construction of or any dispute under this Agreement to the substantive law of
another jurisdiction.
Section 4.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
“UNDERSIGNED”:
 
“COMPANY”:
 
 
HEALTHSOUTH CORPORATION
(in its capacities described in the first paragraph hereof)
 
 
By:
 
By:
 
Name:
 
Name:
 
Title:
 
Title:
 



















































































Signature Page to Exchange Agreement
HealthSouth Corporation 6.50% Series A Perpetual Preferred Stock




--------------------------------------------------------------------------------




EXHIBIT A
Exchanging Beneficial Owners


Name Of Beneficial Owner
Shares of Exchanged Preferred
Principal Amount of Holders’ Notes1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









































______________________________


1
Holders’ Notes will only be issued in denominations of $1,000 and multiples of
$1,000 in excess thereof. Fractional interests of $500 of principal amount or
more will be rounded up and fractional interests of less than $500 of principal
amount will be rounded down. In the case of multiple Accounts, fractional
interests will be aggregated and only the fractional interest in such
aggregation will be rounded in accordance with the immediately preceding
sentence.







--------------------------------------------------------------------------------




EXHIBIT B
Form of Indenture






